Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of the base claims 1 and 14 with respect to Cmax is confusing.  It is unclear how the specific level(s) of Cmax is/are controlled and further how the other limitations of the claims provide for the four different levels (separately or together).  Note that, for example the 4 µg and 10 µg produce the same overlapping drug levels.  It is one of commonsense to expect certain concentration levels of the drug upon administration of the drug.  It is unclear how the specific Cmax level(s) is/are not an inherent outcome of the other limitations. The value of Cmax limitations for patentability determination is therefore confusing. 

Dependent claims do not solve the problem of the base claims.  As such claims 2-13 and 15-26 are rejected as well.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, Mac Bride “Vulvovaginal atrophy,” Mayo Clinic Proceedings, Vol. 85, No. 1, pgs. 87-94 (2010) and Meignant US 6060077, in view of Ueda, Pharmacopeial Forum, Vol. 35(3) [May–June 2009] and Hansen, US 9005597.
Summary: Mac Bride and Meignant are invoked for the teaching of the use of estradiol in the treatment of VA and limitations of claims except the specifics with respect to viscosity limitations of base claims.  Ueda and Hansen for teachings with respect to viscosity limitations, as result-effective variables.    
Mac Bride and Meignant: 
Mac Bride evidence that vulvovaginal atrophy is synonymous with the terms vaginal atrophy, atrophic vaginitis, and urogenital atrophy (page 87, col 1, first full paragraph).  Review article that teaches that the PK issues of absorption (and dosing) are result effective variables to arrive at improved versions for intravaginal applications.  
Meignant teaches a method of treating vaginal dryness in a menopausal woman/female patient wherein the patient suffers from urogenital atrophy (i.e., vulvovaginal atrophy) (Abstract and col 1, lines 5-11) comprising administering to the patient in need of treatment an effective dose of a vaginal suppository comprising estradiol (Abstract) wherein, in an exemplary embodiment, the amount of estradiol is 10 µg (col 4, lines 23-25).  Meignant teaches column 6, lines 43 that 2.5 µg, 5 µg and 10 µg are excellent.  Meignant teaches column 4, section under Choice of Dosage, single daily administration.
Since the method steps of Meignant and the claims are the same, the treatment would necessarily be effective within two weeks of the first administration, adverse events associated with administering the estradiol, other than headaches, would necessarily not differ significantly from adverse events associated with administering a placebo, and the treatment by visual examination assessment would necessarily comprise increasing the level of vaginal secretions in a subject, increasing the number of vaginal rugae in the subject, decreasing vaginal bleeding or petechiae in the subject, changing the color of the vaginal mucosa in the subject from transparent to pink, or from pale pink to pink, and decreases the severity of vaginal dryness, vulvar or vaginal itching, and the severity of dyspareunia within two weeks.
 812 (i.e., a mixture of C8 and C10 triglycerides) and estradiol as the only active hormone in the vaginal suppository (Example at col 5, lines 40-50).  Meignant further explicitly mentions that the inclusion of a bioadhesive agent is merely preferred as an option to reduce flow of the active for long term retention because this “long term retention can in particular enable applications to be less frequent” and that “their bioadhesion can prevent flow to a maximum extent” (emphasis added; col 2, lines 13-24 and col 3, line 14).  The term “can” is well-known in the art as meaning a possibility/option.  Thus, although the use of a hydrophilic gel-forming bioadhesive agent is a preferred embodiment, the broader disclosure teaches that a composition without a hydrophilic gel-forming bioadhesive agent may be used if rapid release/increased flow is desired.  See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments).
Meignant further teaches the method wherein the estradiol dosage ranges between 2.5 µg to 15 µg (col 5, lines 40-50) and that the concentration may be modulated based on the amount selected to relieve local problems and prevent transvaginal absorption to a 
Meignant further teaches that the long term retention can in particular enable applications to be less frequent and may thus be only once a day or less frequent (col 2, lines 22-24). Meignant further teaches an embodiment where the formulation adheres to the mucous membrane with a slight flow, thus ensuring long term retention (col 2, lines 13-21).
Therefore it would have been prima facie obvious to one of ordinary skill in the art to modify the formulation of the method by selecting a concentration of 4 µg or 10 µg of estradiol because Meignant teaches that the concentration of estradiol is a result-effective variable for determining optimum or workable ranges by routine experimentation based on the amount selected to relieve local problems and prevent transvaginal absorption to a maximum extent, the form of estradiol, the excipient concentration and the vectorization of the active principle.
Further it would have been prima facie obvious to one of ordinary skill in the art to modify the formulation of the method by selecting an encapsulated pharmaceutical formulation of Meignant such that it does not include a hydrophilic gel-forming bioadhesive agent because Meignant teaches that a composition without a hydrophilic gel-forming bioadhesive agent results in rapid release/increased flow and, therefore, a person of ordinary skill in the art would have selected such an embodiment if rapid release/increased flow is desired.
It would have been prima facie obvious to one of ordinary skill in the art to modify the method by administering daily for two weeks and twice weekly thereafter because 
It would have been prima facie obvious to one of ordinary skill in the art to modify the method such that the subject remains ambulatory for a period of time beginning about 5 minutes after administering the vaginal suppository and ending about 4 hours after administering the vaginal suppository because Meignant teaches an embodiment ensuring long term retention and, therefore, one of ordinary skill in the art would have the subject remain ambulatory for a specific period of time after administering the vaginal suppository to determine whether the suppository is adequately retained after administration over the period of time.

As discussed above, the teachings of Mac Bride and Meignant do not include the Cmax and viscosity limitations of the instant claims.  
Ueda teaching provides general information about the test methods that should be employed to ensure the quality and performance of topical and transdermal drug products. Ueda specifically deals with parameters that have direct effect of PK parameters in pharmaceutical formulations including vaginal creams.  According to Ueda, one of the critical physicochemical properties of the formulation to be considered is viscosity (page 753 column A), which can influence drug delivery (page 753 section under Viscosity).  Further, Ueda teaches that the viscosity of a semisolid dosage form is highly influenced by such factors as the inherent physical structure of the product, 
	The use of estradiol as active ingredient in the treatment of VVA is not applicant’s invention.  Similarly the use of excipients such as glyceride oils in compositions for intravaginal administration is well within the purview of one of skill in the pharmaceutical art.  Therefore in view of the cited references the position taken is that there is nothing unobvious in the instantly claimed method.  


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10568891. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter as explained below for the base claim 1 of instant case and base claim of ‘891.  (The same explanation is applicable for instant base claim 14).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As noted about although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method treating vulvovaginal atrophy comprising administering to a patient in need thereof the same formulation recited in the present claims including the same estradiol active, solubilizing agent and estradiol dosage. The difference for example, the limitation of ‘median chain oil’ in the liquid composition recited in the instant base claim appears in the dependent claim 10 of ‘891.  
The position taken is that the limitation with respect to Cmax (and viscosity values) of the instant claims relate to inherent properties of the liquid composition.  

Also note that reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  

The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  

Likewise (Likewise means for the same reasoning presented above), 



Instant (method) claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over (product) claims 1-30 of U.S. Patent No. 10806697. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.  

Instant (method) claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over (device product) and method claims 1-11 of U.S. Patent No. 10537581. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.  


Instant (method) claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over method claims 1-7 of U.S. Patent No. 10471072. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.  




Instant (method) claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over method claims 1-9 of U.S. Patent No..10258630. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.  


Instant (method) claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over product claims 1-21 of U.S. Patent No..9289382. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.  


Instant (method) claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over product and method claims 1-18 of U.S. Patent No.. 9180091. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.  


Copending Applications
MPEP 2001.06(b) Information Relating to or From Copending United States Patent Applications [R-08.2012]: The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
Claims 1-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application Nos. 14649818, 15/975733, 15781840, 16004338, 16006721, 16773903, 16677831 and 16273955 (reference applications). Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because both recite a method treating vulvovaginal atrophy comprising administering to a patient in need thereof the same formulation recited in the present claims including the same estradiol active, solubilizing agent and estradiol dosage.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.